PER CURIAM In accordance with the resolution adopted by the Arkansas Judicial Council on October 9, 1976, whereby the Council requested that the Supreme Court establish a permanent Judicial Planning Committee to improve the administration of justice in Arkansas, the Judicial Planning Committee of Arkansas is hereby established. 1. The name of the Committee shall be the “Judicial Planning Committee”. It shall meet regularly to perform research and make recommendations on a long-range basis to improve the administration of justice in the Courts of Arkansas. The Committee shall prepare an annual master plan and a multi-year plan for improving the state court system and shall incorporate into its plans special provisions pertaining to criminal justice in the Courts. The Committee may establish advisory committees to assist it in its deliberations and promote involvement of the public, the executive and legislative branches of government, and other interested parties, in its efforts to upgrade the state court system. The Committee shall be empowered to review applications to the Law Enforcement Assistance Administration for assistance in court projects, to establish priorities for improving the state court system, and to develop and coordinate programs for improving the courts. 2. The Committee shall consist of twelve members as follows: One Supreme Court Justice to serve as chairman, three Circuit Judges, three Chancery Judges, three Municipal Judges, one Prosecuting Attorney, and one criminal defense attorney or public defender, to serve terms of two years’ duration. A majority shall constitute a quorum. The Arkansas Judicial Department shall assist the Committee, administer its operations, and provide necessary staff subject to the approval of the Committee and this Court. 3. This Court may request recommendations of persons to serve on the Committee from the Arkansas Judicial Council, the Arkansas Municipal Judges’ Association, the Arkansas Prosecuting Attorneys’ Association, and the Arkansas Bar Association. 4. This order shall be effective on December 13, 1976. Byrd, ]., not participating.